 



Exhibit 10.104

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into this 1st
day of December 2002, by and between Versar, Inc., a Delaware corporation
(“Company”), its successors and assigns, and Theodore M. Prociv (“you” or
“your”). This Agreement promises you an employment relationship and certain
severance benefits during the Term of this Agreement. Capitalized terms are
defined in the last section of the Agreement.

1.     Purpose

The Company considers a sound and vital management team to be essential. The
Company desires to assure itself of your services, which you are willing to
provide. Further, management personnel who become concerned about the
possibility that the Company may undergo a Change in Control may terminate
employment or become distracted. Accordingly, the Board has determined that
appropriate steps should be taken to minimize the distraction executives may
suffer from the possibility of a Change in Control. One-step is to enter into
this Agreement with you.

2.     Employment

Company hereby employs you, and you accept employment with Company on the terms
and conditions set forth in this Agreement.

3.     Duties

You shall serve as President and Chief Executive Officer of the Company. Under
the direction of the Board of Directors, you shall perform all assigned duties
reasonably required of an employee in such positions, shall personally,
diligently, and faithfully perform these duties to the best of your ability, on
a full-time and exclusive basis. Your principle office will be located in
Springfield, Virginia.

4.     Compensation

Your compensation for the services performed under this Agreement shall consist
of a Base Salary and Incentive Compensation, if any, as described below:



  4.1.   Base Salary: You shall receive the base salary approved by Company’s
Board of Directors, payable in regular bi-weekly installments (the “Base
Salary”). The Base Salary will be reviewed annually by the Board of Directors in
accordance with standard salary review procedures in effect from time to time
for executive officers of Company. In no event shall the Base Salary be less
than the Base Salary being paid to you on the date of this Agreement, unless you
agree to a reduction. In the event that your employment with Company is
terminated as provided in this Agreement, the Base Salary shall be deemed your
then current Base Salary or $235,000, whichever is greater.     4.2.   Incentive
Compensation: In addition to the Base Salary, you shall be eligible to earn
incentive compensation in the form of cash or securities under bonus and
incentive programs as may be in effect from time to time for executive officers
of Company generally (“Incentive Compensation”).     4.3.   Withholding: You
agree and acknowledge that Company will withhold from your compensation all
taxes and other amounts, which Company is required by law to withhold, including
without limitation (i) federal income taxes, (ii) state income taxes,
(iii) county, city or other local income taxes, and (iv) social security taxes.

27



--------------------------------------------------------------------------------



 



5.     Benefits



  5.1.   Generally: You shall be entitled to receive any and all benefits made
available to executive officers of Company generally and such other benefits as
the Board of Directors in its discretion may make available to you from time to
time.     5.2.   Insurance: You shall be eligible to participate in all medical,
hospitalization, dental, life, disability and other insurance plans as are in
effect from time to time for executive officers of Company generally.     5.3.  
Personal Leave: You shall be entitled to take five (5) weeks of paid personal
leave annually.     5.4.   Reimbursement for Reasonable Business Expenses:
Company shall reimburse you for customary and reasonable expenses incurred in
performing your duties pursuant to this Agreement, in accordance with Company’s
then current reimbursement policy (including appropriate itemization and
substantiation of expenses incurred).

6.     Term

Subject to early termination of this Agreement in accordance with Section 7 or 8
below, the term of your employment hereunder shall commence on the date hereof,
and shall continue for a period of one year (1) year. You agree and acknowledge
that Company has no obligation to renew this Agreement or to continue your
employment after the one-year term.

7.     Termination by Company



  7.1.   Termination with Cause: Company shall be entitled to terminate your
employment and services immediately upon written notice to you, except in the
case of death, specifying the date of termination in the event that: (i) you
fail to carry out assigned duties after being given prior warning and an
opportunity to remedy the failure; or (ii) you breach any material term of this
Agreement; (iii) you engage in fraud, dishonesty, willful misconduct, gross
negligence or breach of fiduciary duty (including without limitation any failure
to disclose a conflict of interest), in the performance of his duties hereunder;
(iv) you are convicted of a felony or crime involving moral turpitude; (v) you
suffer a permanent and total disability which for at least six months prevents
his performance of your duties hereunder if such permanent disability is covered
by Workers Compensation or long term disability insurance, or both; or (vi) if
you die. For eight weeks following Company’s termination of this Agreement with
cause pursuant to this Section 7.1, Company shall continue to pay your Base
Salary in effect as of the date of termination and make available the benefits
set forth in Section 5. All other obligations of Company hereunder shall cease
as of the date of termination.     7.2.   Termination Without Cause: Company
shall be entitled to terminate your employment and services without cause upon,
not less than sixty (60) days, prior written notice to you specifying the date
of termination. If Company terminates your employment without cause, at any time
during the one-year term, Company shall give you a lump sum payment equivalent
of one year, any Incentive Compensation to which you would have been entitled as
of the date of termination, any deferred compensation, any accrued personal
leave and continue to make available the benefits set forth in Section 5 for
twelve (12) months. All other obligations of Company hereunder shall cease as of
the date of termination. Notwithstanding the foregoing, during the eighteen
months immediately following Company’s termination of this Agreement without
cause, you shall be entitled to the vesting of any and all stock options issued
by Company

28



--------------------------------------------------------------------------------



 





      pursuant to its Incentive Stock Option Plan in accordance with the vesting
schedule in your grant of options, and vesting of any and all other options,
warrants, or shares, and you shall have the right to exercise such options or
warrants, or purchase such shares under the same terms and conditions applicable
to you prior to termination.

8.     Termination by You

You may terminate your employment and services at any time and for any reason by
giving Company at least thirty (30) days’ prior written notice specifying the
date of termination. If you terminate the Agreement in accordance with this
Section 8.1, then from the date of your notice to the date of termination
(provided that during this notice period, Company does not terminate you for
cause under Section 7.1 above), Company shall continue to pay you the Base
Salary in effect as of the date of termination, and any Incentive Compensation
to which you could have been entitled as of the date of termination, any
deferred compensation, any accrued personal leave and continue to make available
the benefits set forth in Section 5 until the date of termination. All other
obligations of Company hereunder shall cease as of the date of termination.

9.     Your Agreement on Change in Control

If one or more Potential Changes in Control occur during the Term of this
Agreement, you agree not to resign for at least six full calendar months after a
Potential Change in Control occurs, except as follows: (a) you may resign after
a Change in Control occurs; (b) you may resign if you are given Good Reason to
do so; and (c) you may terminate employment on account of retirement on or after
65 or because you become unable to work due to serious illness or injury.

10.     Events That Trigger Severance Benefits



  10.1.        Termination After a Change in Control: You will receive Severance
Benefits under this Agreement if, during the Term of this Agreement and after a
Change in Control has occurred, your employment is terminated by the Company
without Cause (other than on account of your Disability or death) or you resign
for Good Reason.     10.2.        Termination After a Potential Change in
Control: You also will receive Severance Benefits under this Agreement if,
during the Term of this Agreement and after a Potential Change in Control has
occurred but before a Change in Control actually occurs, your employment is
terminated by the Company without Cause or you resign for Good Reason, but only
if either: (i) you are terminated at the direction of a Person who has entered
into an agreement with the Company that will result in a Change in Control; or
(ii) the event constituting Good Reason occurs at the direction of such Person.
    10.3.        Successor Fails to Assume This Agreement: You also will receive
Severance Benefits under this Agreement if, during the Term of this Agreement, a
successor to the Company fails to assume this Agreement, as provided in
Section 20.1.

11.     Events That Do Not Trigger Severance Benefits

You will not be entitled to Severance Benefits if your employment ends because
you are terminated for Cause or because of Disability or because you resign
without Good Reason, retire, or die. Except as provided in Section 10.3, you
will not be entitled to Severance Benefits while you remain protected by this
Agreement and remain employed by the Company, its affiliates, or their
successors.

12.     Termination Procedures

If you are terminated by the Company after a Change in Control and during the
Term of this Agreement, the Company shall provide you with 30 days’ advance
written notice of your termination, unless you are

29



--------------------------------------------------------------------------------



 



being terminated for Cause. The notice will indicate why you are being
terminated and, will set forth in reasonable detail, the facts and circumstances
claimed to provide a basis for your termination. If you are being terminated for
Cause, your notice of termination will include a copy of a resolution duly
adopted by the affirmative vote of not less than 51% of the entire membership of
the Board (at a meeting of the Board called and held for the purpose of
considering your termination (after reasonable notice to you and an opportunity
for you and your counsel to be heard before the Board)) finding that, in the
good faith opinion of the Board, Cause for your termination exists and
specifying the basis for that opinion in detail. If you are purportedly
terminated without the notice required by this Section, your termination shall
not be effective.

13.     Severance Benefits



  13.1.        In General: If you become entitled to Severance Benefits under
this Agreement, you will receive all of the Severance Benefits described in this
Section.     13.2.        Lump-Sum Payment in Lieu of Future Compensation: In
lieu of any further cash compensation for periods after your employment ends,
you will be paid a cash lump sum equal to two times your Base Salary in effect
when your employment ends or, if higher, in effect immediately before the Change
in Control, Potential Change in Control or Good Reason event for which you
terminate employment. In addition, and without duplication, you will be paid a
cash lump sum equal to 2 times the higher of the amounts paid to you (if any)
under any existing bonus or incentive plans in the calendar year preceding the
calendar year in which your employment ends or in the calendar year preceding
the calendar year in which the Change in Control occurred (or in which the
Potential Change in Control occurred, if benefits are payable under Section 10.2
hereof).     13.3.        Incentive Compensation and Options: The Company will
pay you a cash lump sum equal to any unpaid Incentive Compensation (that is not
otherwise paid to you) that you have been allocated or awarded under any
existing bonus or incentive plans for measuring periods completed before you
became entitled to Severance Benefits under this Agreement. All unvested options
to purchase Company common stock will immediately vest and remain exercisable
for the longest period of time permitted under the applicable stock option plan.
    13.4.        Group Insurance Benefit Continuation: During the period that
begins when you become entitled to Severance Benefits under this Agreement and
ends on the last day of the 24th calendar month beginning thereafter, the
Company shall provide, at no cost to you or your spouse or dependents, the life,
disability, accident, and health and dental insurance benefits (or substantially
similar benefits) it was providing to you and your spouse and dependents
immediately before you became entitled to Severance Benefits under this
Agreement (or immediately before a benefit reduction that constitutes Good
Reason, if you terminate employment for that Good Reason). These benefits shall
be treated as satisfying the Company’s COBRA obligations. After benefit
continuation under this subsection ends, you and your spouse and dependents will
be entitled to any remaining COBRA rights.

14.     Time for Payment

You will be paid your cash Severance Benefits within five days after you become
entitled to Severance Benefits under this Agreement (e.g., within five days
following your termination of employment). If the amount you are due cannot be
finally determined within that period, you will receive the minimum amount to
which you are clearly entitled, as estimated in good faith by the Company. The
Company will pay the balance you are due (together with interest at the rate
provided in Internal Revenue Code Section 1274(b) (2) (B)) as soon as the amount
can be determined, but in no event later than 30 days after you

30



--------------------------------------------------------------------------------



 



terminate employment. If your estimated payment exceeds the amount you are due,
the excess will be a loan to you, which you must repay to the Company within
five business days after demand by the Company (together with interest at the
rate provided in Code Section 1274(b)(2)(B)).

15.     Payment Explanation

When payments are made to you, the Company will provide you with a written
statement explaining how your payments were calculated and the basis for the
calculations. This statement will include any opinions or other advice the
Company has received from auditors or consultants as to the calculation of your
benefits. If your benefit is affected by the golden parachute limitation in
Section 17, the Company will provide you with calculations relating to that
limitation and any supporting materials you reasonably need to permit you to
evaluate those calculations.

16.     Relation to Other Severance Programs

Your Severance Benefits under this Agreement are in lieu of any severance or
similar benefits that may be payable to you under any other employment agreement
or other arrangement; to the extent any such benefits are paid to you, they
shall be applied to reduce the amount due under this Agreement. This Agreement
constitutes the entire agreement between you and the Company and its affiliates
with respect to such benefits.

17.     Potential Limitations



  17.1.        Golden Parachute Limitation: Your aggregate payments and benefits
under this Agreement and all other contracts, arrangements, or programs shall
not exceed the maximum amount that may be paid without triggering golden
parachute penalties under Section 280G and related provisions of the Internal
Revenue Code, as determined in good faith by the Company’s independent auditors.
The preceding sentence shall not apply to the extent the shareholder approval
requirements of Code Section 280G (b) (5) are satisfied. If your benefits must
be reduced to avoid triggering such penalties, your benefits will be reduced in
the priority order you designate or, if you fail promptly to designate an order,
in the priority order designated by the Company. If an amount in excess of the
limit set forth in this Section is paid to you, you must repay the excess amount
to the Company on demand, with interest at the rate provided in Code
Section 1274(b)(2)(B). You and the Company agree to cooperate with each other
reasonably in connection with any administrative or judicial proceedings
concerning the existence or amount of golden parachute penalties on payments or
benefits you receive.     17.2.        Section 162(m) Limitation: To the extent
payments or benefits under this Agreement would not be deductible under Code
Section 162(m) if made or provided when otherwise due under this Agreement, they
shall be made or provided later, immediately after Section 162(m) ceases to
preclude their deduction, with interest thereon at the rate provided in Code
Section 1274(b)(2)(B).

18.     Disability

Following a Change in Control, while you are absent from work as a result of
physical or mental illness, the Company will continue to pay you your full
salary and provide you all other compensation and benefits payable to you under
the Company’s compensation or benefit plans, programs, or arrangements. These
payments will stop if and when your employment is terminated by the Company for
Disability or at the end of the Term of this Agreement, whichever is earlier.
Severance Benefits under this Agreement are not payable if you are terminated
because of your Disability.

31



--------------------------------------------------------------------------------



 



19.     Effect of Reemployment

Your Severance Benefits will not be reduced by any other compensation you earn
or could have earned from another source.

20.     Successors



  20.1.        Assumption Required: In addition to obligations imposed by law on
a successor to the Company, during the Term of this Agreement the Company will
require any successor to all or substantially all of the business or assets of
the Company expressly to assume and to agree to perform this Agreement in the
same manner and to the same extent that the Company was required to perform. If
the Company fails to obtain such an assumption and agreement before the
effective date of a succession, you will be entitled to Severance Benefits as if
you were terminated by the Company without Cause on the effective date of that
succession.     20.2.        Heirs and Assigns: This Agreement will inure to the
benefit of, and be enforceable by, your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If you die while any amount is still payable to you under this
Agreement, that amount will be paid to the executor, personal representative, or
administrator of your estate.

21.     Governing Law

This Agreement creates a “top hat” employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, and it shall be interpreted,
administered, and enforced in accordance with that law; the Company is the “plan
administrator.” To the extent that state law is applicable, the statutes and
common law of the State of Virginia (excluding its choice of laws statutes or
common law) shall apply.

22.     Claims (ERISA requirement)



  22.1.        When Required Attorneys’ Fees: You do not need to present a
formal claim to receive benefits payable under this Agreement. However, if you
believe that your rights under this Agreement are being violated, you must file
a formal claim with the Company in accordance with the procedures set forth in
this Section. The Company will pay your reasonable attorneys’ fees and related
costs in enforcing your rights under this Agreement.     22.2.        Initial
Claim: Your claim must be presented to the Company in writing. Within 30 days
after receiving the claim, a claims official appointed by the Company will
consider your claim and issue his or her determination thereon in writing. With
your consent, the initial claim determination period can be extended further. If
you can establish that the claims official failed to respond to your claim in a
timely manner, you may treat the claim as having been denied by the claims
official.     22.3.        Claim Decision: If your claim is granted, the
benefits or relief you are seeking will be provided. If your claim is wholly or
partially denied, the claims official shall, within three days, provide you with
written notice of the denial, setting forth, in a manner calculated to be
understood by you: (i) the specific reason or reasons for the denial;
(ii) specific references to the provisions on which the denial is based; (iii) a
description of any additional material or information necessary for you to
perfect your claim, together with an explanation of why the material or
information is necessary; and (iv) an explanation of the procedures for
appealing denied claims. If you establish that the claims official has failed to
respond to your claim in a timely manner, you may treat the claim as having been
denied by the claims official.

32



--------------------------------------------------------------------------------



 





  22.4.         Appeal of Denied Claims: You may appeal the claims official’s
denial of your claim in writing to an appeals official designated by the Company
(which may be a person, committee, or other entity) for a full and fair appeal.
You must appeal a denied claim within fifteen days after your receipt of written
notice denying your claim, or within 60 days after such written notice was due,
if the written notice was not sent. In connection with the appeals proceeding,
you (or your duly authorized representative) may review pertinent documents and
may submit issues and comments in writing. You may only present evidence and
theories during the appeal that you presented during the initial claims stage,
except for information the claims official requested you to provide to perfect
the claim. You will irrevocably waive any theories you do not in good faith
pursue through the appeal stage, such as by failing to file a timely appeal
request.     22.5.         Appeal Decision: The decision by the appeals official
will be made within 10 days after your appeal request, unless special
circumstances require an extension of time, in which case the decision will be
rendered as soon as possible, but not later than fifteen days after your appeal
request, unless you agree to a greater extension of that deadline. The appeal
decision will be in writing, set forth in a manner calculated to be understood
by you; it will include specific reasons for the decision, as well as specific
references to the pertinent provisions of this Agreement on which the decision
is based. If you do not receive the appeal decision by the date it is due, you
may deem your appeal to have been denied.     22.6.         Procedures: The
Company will adopt procedures by which initial claims and appeals will be
considered and resolved; different procedures may be established for different
claims. All procedures will be designed to afford you full and fair
consideration of your claim.

23.     Survival

This Agreement shall survive any Changes in Control, change in management of
Company, and any merger, consolidation, reorganization, sale of assets or sale
of stock of Company.

24.     Non-Competition and Non-Solicitation



  24.1.        Prohibition: You acknowledge that Company’s business and employee
relationships are maintained at great expense and effort. You further
acknowledge that, by virtue of your employment under this Agreement, you will
have an extensive and unique opportunity to establish and maintain valuable
contacts with Company’s customers and employees and the opportunity both during
and after employment to unfairly compete with Company, its subsidiaries and
affiliates. Therefore, you agree that during the term of your employment with
Company and for a period of the balance of the term of this Agreement or twelve
(12) months following termination of such employment, whichever is greater, you
shall not compete with the business of Company, its subsidiaries or affiliates.
For the purpose of this Agreement, activities among others which shall be deemed
competitive include: (i) encouraging any customers of Company, its subsidiaries
or affiliates to become a customer of you or of any other person except through
normal competitive bidding; or (ii) encouraging any employee of Company, its
subsidiaries or affiliates to become your employee or of any other person.    
24.2.        Remedies for Breach: You acknowledge that the damage to Company,
its subsidiaries and affiliates resulting from a breach of this Section 24 may
cause irreparable injury. Therefore, in the event of any such breach, Company,
its subsidiaries and affiliates shall be entitled to seek such remedies as are
available at law or equity to restrain and enjoin you from continuing to violate
the provisions of this Section 24.

33



--------------------------------------------------------------------------------



 





  24.3.        Binding Effect: In the event that any part of this Section 24
shall be deemed by a court of competent jurisdiction to be in violation of
applicable law for any reason whatsoever, than such part shall not be deemed to
be void, but shall be deemed to be modified so as to be valid and enforceable,
and the remaining provisions of this Section 24 or of this Agreement shall not
be affected. The provisions of Section 24 shall survive the termination of your
employment for any reason.

25.     Confidentiality and Non-Disclosure



  25.1.        Prohibition: You understand and acknowledge that the success of
Company’s business is dependent upon the secrecy and non-disclosure of many
confidential plans, procedures and methods. Therefore, you agree that you will
not directly or indirectly disclose to any person or use for your own purpose
any confidential information, records, data, formulae, specifications, customer
lists, ideas, inventions, plans concerning business or product development,
business procedures, contract proposals or such proprietary information or other
trade secrets of Company, its subsidiaries or affiliates (“Confidential
Information”) provided such information is marked as such or you have reason to
know it is confidential. Upon termination of this Agreement and employment
hereunder, You agree to promptly deliver to Company all papers, records, files,
other documents and Confidential Information belonging to Company, its
subsidiaries and affiliates and to not retain any copies thereof.     25.2.  
     Remedies for Breach: You acknowledge that the damage to Company, its
subsidiaries and affiliates resulting from a breach of this Section 25 may cause
irreparable injury. Therefore, in the event of any such breach, Company, its
subsidiaries and affiliates shall be entitled to seek such remedies as are
available at law or equity to restrain and enjoin you from continuing to violate
the provisions of this Section 25.     25.3.        Binding Effect: The
provisions of Section 25 shall survive the termination of this Agreement and
your employment for any reason.

26.     Results and Proceeds



  26.1.        Ownership: As your employer, Company shall own all rights in and
to the results and proceeds connected with or arising out of, directly or
indirectly, your services hereunder. You hereby assign to Company all right,
title and interest in and to all intellectual property, discoveries and trade
secrets which you may solely or jointly conceive, design, develop, create or
suggest or cause to be conceived, designed or developed or created during the
term of your employment by Company, which relate to your employment or Company’s
business. For purposes of this Agreement, the term “intellectual property” shall
include, without limitation, any ideas, concepts, literary material, designs,
drawings, illustrations, photographs, patentable ideas and musical compositions.
To the extent that any such intellectual property may be protected pursuant to
applicable copyright law, you acknowledge that such property is a work for hire
within the meaning of such law.     26.2.        Further Assurances: You hereby
agree to execute any documents necessary to evidence Company’s proprietary
interest in any intellectual property, discovery or trade secrets referred to
Section 26.1 above. In the event Company is unable, for any reason whatsoever,
to secure your signature to any lawful and necessary document required to apply
for protection of, or enforce any rights with respect to, any copyrights,
trademark, patent or other proprietary rights, you hereby irrevocably designates
and appoints Company, and its duly authorized officers and agents, as his agent
and attorney-in-fact, whose power is coupled with an interest, to act for and

34



--------------------------------------------------------------------------------



 





      in your behalf and stead, to execute such documents and to do all other
lawful acts to protect Company’s interest in any such copyright, trademark,
patent or other proprietary right with the same legal force and effect as if
executed by you.

27.     Amendments

This Agreement may be modified only by a written agreement executed by you and
an authorized officer of the Company.

28.     Validity

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

29.     Counterparts

This Agreement may be executed in several counterparts, each of which will be
deemed an original, but all of which will constitute one and the same
instrument.

30.     Giving Notice



  30.1.        To the Company: All communications from you to the Company
relating to this Agreement must be sent to the Company to its principal business
office in Springfield, Virginia, in writing, by registered or certified mail, or
delivered personally.     30.2.        To You: All communications from the
Company to you relating to this Agreement must be sent to you in writing, by
registered or certified mail, or delivered personally, addressed as indicated at
the end of this Agreement.

31.     Conformity with the Immigration Reform and Control Act of 1986

Upon request, you agree to furnish Company with all documentation needed to
satisfy the requirements of the Immigration Reform and Control Act of 1986.

32.     Waiver

The failure of either party to insist, in anyone or more instances, upon
performance of the terms or conditions of this Agreement shall not be construed
as a waiver or a relinquishment of any right granted hereunder or of the future
performance of any term or condition.

33.     Resignation from Offices

Upon termination of your employment, you shall be deemed to have resigned as an
officer and director of Company, its subsidiaries and affiliates, if then so
acting, as of the date of such termination.

34.     Benefit

This Agreement shall be binding upon and inure to the benefit of and shall be
enforceable by and against Company, its successors and assigns and you, your
heirs, beneficiaries and legal representatives. This Agreement may be assigned
by Company but may not be assigned by you.

35.     Definitions



  (a)   Agreement         “Agreement” means this contract, as amended.     (b)  
Base Salary

35



--------------------------------------------------------------------------------



 





      “Base Salary” means the gross amount of money paid you annually as your
basic compensation. This amount is paid in regular bi-weekly installments.    
(c)   Beneficial Owner         “Beneficial Owner” has the meaning set forth in
Rule 13d-3 under the Exchange Act.     (d)   Board         “Board” means the
Board of Directors of the Company.     (e)   Cause         “Cause” means any of
the following:

              (1)   you fail to carry out assigned duties after being given
prior warning and an opportunity to remedy the failure,               (2)   you
breach any material term of any employment agreement with the Company,          
    (3)   you engage in fraud, dishonesty, willful misconduct, gross negligence,
or breach of fiduciary duty (including without limitation any failure to
disclose a conflict of interest)in the performance of your duties for the
Company, or               (4)   you are convicted of a felony or crime involving
moral turpitude.



  (f)   Change in Control         “Change in Control” means the first of the
following to occur after the date of this Agreement, excluding any event that is
Management Action:

              (1)   Acquisition of Controlling Interest: Any Person becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities. In applying the preceding sentence, securities acquired
directly from the Company or its affiliates, with the company’s approval by or
for the Person, shall not be taken into account.               (2)   Change in
Board Control: During the term of this Agreement, individuals who constituted
the Board as of the date of this Agreement (or their approved replacements, as
defined in the next sentence) cease for any reason to constitute a majority of
the Board. A new director shall be considered an “approved replacement” director
if his or her election (or nomination for election) was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of the period or were themselves approved replacement
directors.               (3)   Merger Approved: The shareholders of the Company
approve a merger or consolidation of the Company with any other corporation
unless: (a) the voting securities of the Company outstanding immediately before
the merger or consolidation would continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 75% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; and (b) no Person acquires more than 25% of the combined
voting power of the Company’s then outstanding securities.

36



--------------------------------------------------------------------------------



 

              (4)   Sale of Assets: The shareholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.



  (g)   Code         “Code” means the Internal Revenue Code of 1986, as amended.
    (h)   Confidential Information         “Confidential Information” means any
and all Company proprietary, trade secret or other information identified in
Section 25, whether written, electronic or oral.     (i)   Company        
“Company” means Versar, Inc. and any successor to its business or assets that
(by operation of law, or otherwise) assumes and agrees to perform this
Agreement. However, for purposes of determining whether a Change in Control has
occurred in connection with such a succession, the successor shall not be
considered to be the Company.     (j)   Disability         “Disability” means
that, due to physical or mental illness: (i) you have been absent from the
full-time performance of your duties with the Company for substantially all of a
period of six consecutive months; (ii) the Company has notified you that it
intends to terminate you on account of Disability; and (iii) you do not resume
the full-time performance of your duties within 30 days after receiving notice
of your intended termination on account of Disability.     (k)   Exchange Act  
      “Exchange Act” means the Securities Exchange Act of 1934, as amended.    
(l)   Good Reason         “Good Reason” means the occurrence of any of the
following without your express written consent:

              (1)   Demotion: Your duties and responsibilities are substantially
and adversely altered from those in effect immediately before the Change in
Control (or, with respect to Section 3(b), the Potential Change in Control),
other than merely as a result of the Company ceasing to be a public company, a
change in your title, or your transfer to an affiliate.               (2)   Pay
Cut: Your annual Base Salary is reduced.               (3)   Relocation: Your
principal office is transferred to another location, which increases your
one-way commute to work by more than 50 miles, based on your residence when the
transfer was announced or, if you consent to the transfer, the Company fails to
pay (or reimburse you) for all reasonable moving expenses you incur in changing
your principal residence in connection with the relocation and to indemnify you
against any loss you may realize when you sell your principal residence in
connection with the relocation in an arm’s-length sale for adequate
consideration. For purposes of the preceding sentence, your “loss” will be the
difference between the actual sales price of your residence and the higher of:
(a) your aggregate investment in the residence; or (b) the fair market value of
the residence, as determined by a real estate appraiser designated by you and
satisfactory to the Company.               (4)   Breach of Promise: The Company
fails to pay you any present or deferred compensation within seven days after it
is due.

37



--------------------------------------------------------------------------------



 

              (5)   Discontinuance of Compensation Plan Participation: The
Company fails to continue, or continue your participation in, any compensation
plan in which you participated immediately before the Change in Control (or,
with respect to Section 3(b), the Potential Change in Control) that is material
to your total compensation, unless an equitable substitute arrangement has been
adopted or made available on a basis not materially less favorable to you than
the plan in effect immediately before the Change in Control (or the Potential
Change in Control, if applicable), both as to the benefits you receive and your
level of participation relative to other participants.               (6)  
Discontinuance of Benefits: The Company stops providing you with benefits that,
in the aggregate, are substantially as valuable to you as those you enjoyed
immediately before the Change in Control (or, with respect to Section 3(b), the
Potential Change in Control) under the Company’s pension, savings, deferred
compensation, life insurance, medical, health, disability, accident, vacation,
and fringe benefit plans, programs, and arrangements.               (7)  
Improper Termination: You are purportedly terminated, other than pursuant to a
notice of termination satisfying the requirements of Section 5.              
(8)   Notice of Prospective Action: You are officially notified or it is
officially announced that the Company will take any of the actions listed above
during the Term of this Agreement.



      However, an event that is or would constitute Good Reason shall cease to
be Good Reason if: (a) you do not terminate employment within 180 days after the
event occurs; (b) the Company reverses the action or cures the default that
constitutes Good Reason before you terminate employment; or (c) you were a
primary instigator of the Good Reason event and the circumstances make it
inappropriate for you to receive benefits under this Agreement (e.g., you agree
temporarily to relinquish your position on the occurrence of a merger
transaction you negotiate). If you have Good Reason to terminate employment, you
may do so even if you are on a leave of absence due to physical or mental
illness or any other reason.     (m)   Incentive Compensation         “Incentive
Compensation” means the amount of cash and/or securities paid to you under all
bonus, incentive or other programs for performance adopted by Company for its
executive officers or other key employees.     (n)   Management Action        
“Management Action” means any event, circumstance, or transaction occurring
during the six-month period following a Potential Change in Control that result
from the action of a Management Group.     (o)   Management Group        
“Management Group” means any entity or group that includes, is affiliated with,
or is wholly or partly controlled by one or more executive officers of the
Company in office before a Potential Change in Control.     (p)   Person        
“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Section 13( d) of that Act, and shall include a “group,” as
defined in Rule 13d-5 promulgated

38



--------------------------------------------------------------------------------



 





      thereunder. However, a Person shall not include: (i) the Company or any of
its subsidiaries; (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries; (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.     (q)   Potential Change in Control        
“Potential Change in Control” means that any of the following has occurred
during the term of this Agreement, excluding any event that is Management
Action:

              (1)   Agreement Signed: The Company enters into an agreement that
will result in a Change in Control.               (2)   Notice of Intent to Seek
Change in Control: The Company or any Person publicly announces an intention to
take or to consider taking actions that will result in a Change in Control.    
          (3)   Board Declaration: With respect to this Agreement, the Board
adopts a resolution declaring that a Potential Change in Control has occurred.



  (r)   Severance Benefits         “Severance Benefits” means your benefits
under Section 6 of this Agreement.     (s)   Term of this Agreement        
“Term of this Agreement” means the period that commences on the date of this
Agreement and ends on the earlier of:

              (1)   Expiration: November 30,2003; or               (2)   Change
in Control: The last day of the 24th calendar month beginning after the calendar
month in which a Change in Control occurred during the Term of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.

      /S/ Theodore M. Prociv      

--------------------------------------------------------------------------------

  Theodore M. Prociv       /S/ Benjamin M. Rawls      

--------------------------------------------------------------------------------

  Benjamin M. Rawls   Chairman of the Board

39